In endeavoring to ascertain the intention of the legislature as to whether or not § 55-704, Oregon Code 1930, required ambulances such as the one involved in this case to come to a full stop before entering or crossing a through street, it will be enlightening to review the numerous changes made in the law relating to the rules of the road, before taking up and discussing the several sections of the 1929 enactment relied upon by the litigants before us.
Chapter 371, § 2, subdivision 21, Laws 1921, provided that:
"Patrol wagons, ambulances, fire patrols, fire engines and fire apparatus shall, in all cases, with due regard to the safety of the public, have right of way, all provisions of this act to the contrary notwithstanding; but this act shall not protect the driver of any such vehicle from consequences resulting from the arbitrary exercise of this right or for injuries wilfully inflicted."
This provision of the 1921 law was carried into the 1925 law unchanged: chapter 165, § 1, subdivision 21 of § 2 as re-enacted. There was also incorporated in the 1925 laws, in subdivision 16 of the same section as re-enacted, relating to the speed of motor vehicles, the following qualifying clause:
"Provided, that all fire vehicles and police vehicles when under the operation and control of any incorporated city in the state of Oregon, and all ambulances, shall have, in all cases, with due regard to the safety of the public, the right of way over all other vehicles, and shall not be subject to the limitation of speed in this section provided."
It will be noticed that under the 1921 law and its re-enactment and amendment in 1925 patrol wagons, *Page 143 
ambulances, fire patrols, fire engines and fire apparatus were given the right of way in all instances, with certain qualifications as to due regard to the safety of the public and liability on the part of the driver for consequences resulting from his arbitrary exercise of the right granted by the law.
In 1927, however, the legislature must have considered the 1921 law as re-enacted and amended in 1925, relative to the right of way of certain designated vehicles, too broad, and subdivision 21 of § 2, chapter 371, Laws 1921, as re-enacted in 1925, was further amended by chapter 217, Laws 1927. The change then made was carried into the 1929 amendment of the same section, which is now § 55-605, Oregon Code 1930, reading as follows:
"The driver of a vehicle upon a highway shall yield the right of way to police, traffic and fire department vehicles and ambulances when the latter are operated upon official business and the drivers thereof sound audible signal by bell, siren or exhaust whistle. This provision shall not operate to relieve the driver of a police, traffic or fire department vehicle or ambulance from the duty to drive with due regard for the safety of all persons using the highway nor shall it protect the driver of any such vehicle from the consequence of an arbitrary exercise of such right of way."
Subdivision 16 of the 1925 amending statute, granting to certain vehicles, including ambulances, the right of way "in all cases" and exempting them from the speed limitation, was amended in 1927 (chapter 217, Laws 1927) so as to exempt such vehicles from the speed limitation only and to eliminate the special privilege as to right of way set forth in subdivision 16 of the 1925 act. This 1927 amendment was incorporated in the 1929 laws unchanged (chapter 186, p. *Page 144 
180, Laws 1929) and is codified as § 55-1007, Oregon Code 1930, reading as follows:
"The speed limitations set forth in this act shall not apply to vehicles when operated with due regard for safety under the direction of the police, sheriff or traffic officer in the chase or apprehension of violators of the law or of persons charged with or suspected of any such violation, nor to fire department or fire patrol vehicles when traveling in response to a fire alarm, nor to public or private ambulances when traveling in emergencies. This exemption shall not, however, protect the driver of any such vehicle from the consequences of a reckless disregard of the safety of others."
Section 55-605 of the code was in full force and effect at the time of the collision between plaintiff's ambulance and defendant's ice truck on February 28, 1931. By the express wording of that section ambulances are granted the right of way over private vehicles only in those instances in which the ambulance is being operated on official business. There is no evidence in the record before us indicating that plaintiff's ambulance was, at the time of the accident, being operated on other than private business of its owner. Had the legislature intended to exempt the drivers of private ambulances from observing the rules of the road relative to the right of way of vehicles at intersections, it would not have amended the law as above indicated. Under the 1921 and 1925 laws ambulances were granted the right of way "in all cases", while under the law in effect at the time of the accident drivers of private vehicles were required to yield the right of way to ambulances only in the event that the latter were being operated on official business.
Proof of the intention of the 1927 legislature to distinguish between the rights of ambulances and those of police, traffic and fire department vehicles at street *Page 145 
intersections is found in subdivision (a) of § 55-606, Oregon Code 1930 (subdivision 5 (a) of § 2, chapter 371, Laws 1921, as amended by chapter 217, Laws 1927), reading as follows:
"Upon the approach of any police, traffic officer or fire department vehicle giving audible signal by bell, siren or exhaust whistle, the driver of every other vehicle shall immediately drive the same to a position as near as possible and parallel to the right-hand edge or curb of the highway, clear ofany intersection of highways, and shall stop and remain in such position, unless otherwise directed by a police or traffic officer, until the police or fire department vehicle shall have passed."
It will be noted that ambulances are not referred to in any way in the foregoing section, either expressly or by implication. The legislature has, by the foregoing statute, extended certain rights or exemptions to vehicles of the police and fire departments which are not granted to ambulances. It might well be reasoned from the last above quoted section that on the approach of vehicles of the fire or police department all other vehicles, whether on through streets or elsewhere, must at once stop "clear of any intersection of highways", so as to permit free and uninterrupted progress of such designated vehicles. This line of reasoning would be more logical than to assume that the provision exempting ambulances from speed limitations necessarily confers on them the right of way at intersections. That the legislature did not in all instances intend to include ambulances in the same category with police and fire department vehicles is apparent from the wording of § 55-606. If police and fire department vehicles were not intended to have the right of way at all intersections, why did the legislature use language clearly indicating that intention? *Page 146 
Section 55-1007, Oregon Code 1930, specifies the rate of speed at which vehicles may travel, and subdivision (d) of that section merely provides that the speed limit named in the act shall not apply to vehicles when operated under the direction of the police, sheriff or traffic officer in pursuit or apprehension of violators of the law, or to fire department or fire patrol vehicles when traveling in response to a fire alarm, or to public or private ambulances when traveling in emergencies. This subdivision refers only to rate of speed and has nothing to do with the right of way of vehicles. Subdivision (d) of § 55-1007 is closely connected with those parts of the 1927 and 1929 acts which refer to the speed of motor vehicles. It does not in any way refer to the right of way at street intersections. As already pointed out, this subsection was an amendment of a subsection in the 1925 act which contained an express provision exempting ambulances from the speed limitations and granted them the right of way in all cases. The provision relating to the right of way was eliminated in 1927 from the subsection of the 1925 act, thus clearly indicating that it was not intended that an exemption from the speed regulation should confer upon ambulances the right of way at intersections.
Whether or not the law has, since the accident referred to in this case, been so amended as to grant to drivers of ambulances while being operated as was plaintiff's ambulance exemption from the duty of stopping before entering or crossing certain designated streets or highways, it is not necessary or proper to decide at this time. It may be observed, however, that the legislature has granted to authorized emergency vehicles certain rights and exempted such vehicles from certain duties. Authorized emergency vehicles *Page 147 
are defined by the 1931 act (chapter 360, Oregon Laws, 1931) as follows:
"Vehicles of the fire department, fire patrol, police vehicles and such ambulances and emergency vehicles of municipal departments or public service corporations as are designated or authorized by the secretary of state or an authorized officer."
Reverting to the law as it existed at the time of the accident in this case, we find that there are only two sections of the traffic law of this state then in existence which might appear to have any bearing on the case before us, to wit: § 55-605 and § 55-606, subdivision (a), Oregon Code 1930. In the first-mentioned section the ambulance would have to be on official business. By § 55-606 subdivision (a), ambulances are not mentioned and there is nothing in the language there used to indicate that the legislature intended to include ambulances.
It is often just as important for a physician or a surgeon to exceed the speed limit and disregard traffic regulations as for ambulances to do so. In rushing to an accident or to a residence where his presence is needed at once, any delay on the part of the doctor might result in dire consequences. No one, however, would contend that under the law that existed at the time of the accident here involved a doctor could disregard all traffic regulations and, if injured in so doing, recover damages against one who was rightfully in an intersection. The oft-repeated maxim that necessity knows no law might be a sufficient defense to a criminal prosecution for the violation of some law, but would be of no avail to the violator of the law in an attempt to recover damages from an innocent by-stander. *Page 148 
It follows that the trial court erred in refusing to give defendant's requested instruction to the effect that failure on the part of the driver of plaintiff's ambulance to come to a stop before entering or crossing Lovejoy street, a legally designated through street, in violation of § 55-704, Oregon Code 1930, constituted negligence on the part of the plaintiff.